IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                February 18, 2009
                                No. 08-50353
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

AARON CORDOVA-AZPEITIA

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                          USDC No. 3:07-CR-2507-3


Before HIGGINBOTHAM, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
      Aaron Cordova-Azpeitia (Cordova) appeals the sentence imposed following
his guilty plea conviction for conspiracy to import cocaine, importation of
cocaine, conspiracy to possess with intent to distribute cocaine, and possession
with intent to distribute cocaine. Cordova argues that the district court clearly
erred in denying him a two-level reduction in his offense level because he was




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-50353

a minor participant. He argues that he was only a courier who never handled
the narcotics and did not know the recipient.
      Under U.S.S.G. § 3B1.2, a district court may decrease a defendant’s
offense level by two levels if the defendant was a minor participant in the
criminal enterprise. In order to qualify for the adjustment, the defendant must
have been “substantially less culpable than the average participant” or
peripheral to the success of the enterprise. United States v. Villanueva, 408 F.3d
193, 203-04 (5th Cir. 2005) (quoting § 3B1.2, comment. (n.3(A)). Cordova had
previously traveled from Mexico to Denver, Colorado, with two of the same co-
conspirators to deliver vehicles loaded with narcotics in the same manner.
Cordova admitted that he knew the vehicles were loaded with cocaine and that
he was the driver on at least one of the trips. These facts suggest that Cordova
was neither peripheral to the advancement of the offense, nor substantially less
culpable than his co-conspirators. See United States v. Brown, 54 F.3d 235, 241
(5th Cir. 1995); Villanueva, 408 F.3d at 203. Cordova has failed to show that the
district court’s conclusion was not plausible in light of the record as a whole and,
therefore, has failed to show that the district court clearly erred. See Villanueva,
408 F.3d at 203-04.
      AFFIRMED.




                                         2